Citation Nr: 1500171	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  04-16 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs (VA) education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $13,080.80, to include whether the overpayment was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to May 1995.

This case has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which notified the Veteran that an overpayment of VA education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $13,080.80 had been created.  The Veteran disagreed with this decision later in August 2003.  He perfected a timely appeal in April 2004 and requested a Board hearing.  Because the Veteran lives within the jurisdiction of the Manila RO, clarification of his Board hearing request was requested via February 2009 correspondence from VA.  The Veteran's attorney responded that the Veteran wanted a videoconference Board hearing at the Manila RO.  The Veteran failed to report for this Board hearing when it was scheduled in August 2009.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

In December 2009, the Board denied the Veteran's request for waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 and determined that this educational debt had been validly created.  The Veteran, through his attorney, appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court set aside the Board's December 2009 decision and remanded this issue for a determination of the Veteran's specific involvement in a fraudulent scheme whereby all 60 Veteran students at Ramon Magsaysay Technological University (RMTU) received full VA educational benefits but did not attend classes.  See Raquidan v. Shinseki, No. 11-1516 (Vet. App. Apr. 11, 2014).  

As will be explained below in greater detail, the record evidence clearly shows that the Veteran was mentioned by name in an investigation conducted by the Manila RO in 2003 into fraudulent VA education benefits paid to all 60 Veteran students enrolled as students at RMTU but not attending classes regularly at this facility.  In other words, and contrary to the strenuous assertions of the Veteran's attorney in multiple lengthy submissions to VA and the Court, there is clear evidence in the record that the Veteran fraudulently received VA education benefits under chapter 30 in the amount of $13,080.80 while enrolled as a student at RMTU.

The Board notes that, in October 2014, the Veteran's attorney submitted a lengthy and somewhat confusing document containing additional legal argument purportedly in support of the Veteran's appeal.  At its essence, the attorney contends in his October 2014 submission that the August 2003 administrative decision and the Board's December 2009 decision both constituted clear and unmistakable error (CUE) because these VA actions did not weigh the evidence properly in denying the Veteran's request for waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 and in determining that this educational debt had been validly created.  

The Board notes in this regard that a fundamental prerequisite for arguing the existence of CUE is the existence of a final prior VA decision.  As the Veteran's attorney no doubt is aware, the Court set aside the Board's December 2009 decision (which subsumed the August 2003 administrative decision) in April 2014.  Thus, there is no final VA decision on the issue of waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80.  It also is well-settled that a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not constitute a valid CUE claim.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995), and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see also Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In summary, the Board finds that any argument as to the existence of CUE in a prior VA decision regarding the Veteran's request for waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 is meritless and will not be considered further.

In his October 2014 submission, the Veteran's attorney also argued incorrectly that certain actions taken by the RO and/or the Board during the pendency of this appeal violated the VCAA.  The Board notes in this regard that the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2014).  Thus, any argument concerning the applicability of the VCAA to the Veteran's request for waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 also is meritless and will not be considered further.


FINDINGS OF FACT

1.  On a VA Form 21-1999 dated on June 10, 2002, date-stamped as received by the RO on June 14, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at Ramon Magsaysay Technological University (RMTU) for the period of June 17, 2002, to October 18, 2002; this form was certified by the Campus Registrar at RMTU.

2.  On a VA Form 21-1999 dated on November 4, 2002, date-stamped as received by the RO on November 18, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to March 21, 2003; this form was certified by the Campus Registrar at RMTU.

3.  On a VA Form 21-1999 dated on April 14, 2003, date-stamped as received by the RO on April 15, 2003, and signed by the Veteran, he reported that he was taking 8 credit hours as a full-time student at RMTU for the period of April 21, 2003, to May 31, 2003; this form was certified by the Campus Registrar at RMTU.

4.  On a VA Form 21-1999b dated on March 17, 2003, date-stamped as received by the RO on March 25, 2003, and signed by the Veteran, he reported that he was extending the time period that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to April 4, 2003; this form was certified by the Campus Registrar at RMTU.

5.  On a VA Form 22-1934E, "Compliance Survey Report," dated on March 26, 2003, a VA Education Compliance Specialist stated that an audit of records at RMTU showed that, although the Veteran had been paid for 15 credit hours as a full-time student at RMTU for the first semester of 2002-2003, RMTU records showed that he only had taken 6 credit hours with 1 course incomplete and 2 courses without grades and still had no completed grades for the first semester of 2002-2003.

6.  In a Memorandum dated on February 24, 2003, the Resident Agent in Charge, San Francisco Resident Agency, VA OIG, Criminal Investigations Division, informed the Muskogee Education Center that all 60 Veterans enrolled at RMTU had committed fraud against VA because they had been paid as full-time students but had not attended classes at RMTU.

7.  In the currently appealed administrative decision dated on August 13, 2003, the Veteran was notified by VA that an overpayment of VA education benefits in the amount of $13,080.80 had been created because, although he had been certified and paid for the period June 17, 2002, through May 31, 2003, records indicated that he had not attended classes.

8.  In a statement attached to the Veteran's notice of disagreement, the Vice-Chancellor and Campus Director for Instruction at RMTU stated in a "Certification" that the Veteran regularly attended classes during 2002-2003 and passed all of his subjects; attached to this statement was an "Official Transcript Of Record" from RMTU indicating that the Veteran had 1 incomplete course and received zero credits for another course taken during this time period.

9.  Because the record evidence clearly demonstrates that the Veteran participated in a fraudulent scheme by receiving VA education benefits as a full-time student while not attending classes regularly at RMTU, the overpayment of VA education benefits in the amount of $13,080.80 was validly created and the Veteran is not entitled to waiver.


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA education benefits in the amount of $13,080.80 under the MGIB (chapter 30) is precluded by reason of the Veteran's fraud.  38 U.S.C.A. §§ 3001, 3002, 3011, 3014, 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965, 21.7000 et seq. (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2014).  

Under 38 U.S.C.A. § 5302, VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2014).  Having reviewed the record evidence, the Board finds that the Muskogee Education Center properly notified the Veteran in its August 2003 administrative decision of his right to apply for a waiver of overpayment and described the procedures for requesting waiver.  Id.  Thus, the Board finds that the Muskogee Education Center complied with the notice provisions governing waiver of overpayment claims, to the extent applicable.  And, as noted in the Introduction, any argument to contrary, to include any argument concerning the applicability of the VCAA to this appeal, is without merit.

Waiver of Overpayment Claim

The Veteran, through his attorney, argues at great length in multiple voluminous submissions to VA that he is entitled to waiver of recovery of overpayment of VA education benefits in the amount of $13,080.80 and this educational debt was not validly created.  Although the arguments presented in support of the Veteran's application for waiver of overpayment are not a model of clarity, it appears that he essentially contends that, because he was not named as a participant in the fraudulent scheme uncovered at RMTU where all 60 Veteran students enrolled in 2002-2003 were paid as full-time students but did not, in fact, regularly attend classes, he is entitled to waiver of overpayment.

Laws and Regulations

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See generally 38 U.S.C.A. §§ 3001-3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2014).

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  There shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor (in this case, the Veteran), however.  38 U.S.C.A. § 5302(c).

Factual Background

On a VA Form 21-1999 dated on June 10, 2002, date-stamped as received by the RO on June 14, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at RMTU for the period of June 17, 2002, to October 18, 2002.  This form was certified by the Campus Registrar at RMTU.

On a VA Form 21-1999 dated on November 4, 2002, date-stamped as received by the RO on November 18, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to March 21, 2003.  This form also was certified by the Campus Registrar at RMTU.

On a VA Form 21-1999 dated on April 14, 2003, date-stamped as received by the RO on April 15, 2003, and signed by the Veteran, he reported that he was taking 8 credit hours as a full-time student at RMTU for the period of April 21, 2003, to May 31, 2003.  This form also was certified by the Campus Registrar at RMTU.

On a VA Form 21-1999b dated on March 17, 2003, date-stamped as received by the RO on March 25, 2003, and signed by the Veteran, he reported that he was extending the time period that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to April 4, 2003.  This form also was certified by the Campus Registrar at RMTU.

In an "Educational Compliance Survey Report" dated on October 29, 2002, a VA Education Liaison Representative (ELR) at the Manila RO noted that he had conducted an on-site Educational Compliance Survey on October 23, 2002, at RMTU.  The ELR noted that, after he had reviewed the records of 10 Veteran students at RMTU, RMTU "failed to maintain accurate or complete records of enrollment for VA beneficiaries-students."  The ELR discussed what corrective action should be taken with the Campus Registrar who was present for the survey.  The ELR also documented multiple problems with other records not being kept by RMTU for its Veteran students although such recordkeeping was required by VA education program guidelines.  The ELR next noted that a number of Veteran students had addresses listed at a post office box which raised a question of whether there were records of school attendance for them.  The ELR advised the Campus Registrar that VA had experience with "students-beneficiaries who enroll but do not actually attend classes or do any form of schooling at all."  The ELR also explained to the Campus Registrar how to complete all necessary VA forms for Veteran students.  The ELR concluded, "Although no overpayment was noted on this survey based mainly on the available school records presented, it may be necessary to conduct a more extensive compliance survey of this school."  The ELR also concluded that students and faculty members might need to be interviewed in order to obtain further information about certain subjects taken by Veteran students at RMTU.  The ELR finally concluded that a review of VA information should be conducted in order to determine the proximity of Veteran student residences to RMTU.

On a VA Form 22-1934E, "Compliance Survey Report," dated on March 26, 2003, a VA Education Compliance Specialist (ECS) stated that a complete (100%) audit of records was conducted at RMTU from February 10-13, 2003.  The ECS stated at the outset that he had discussed the purpose of the survey with RMTU's Chancellor who then instructed the Campus Registrar and Campus Registrar Clerk "to make available for review all available school records" of Veteran students at RMTU.  At page 4 of this survey, it was noted that:  

RAQUIDAN - paid full time (15) for 1st semester 2002-2003.  Summary of Grades only showed 6 units credit, 1 incomplete and 2 without grades

See VA Form 22-1934E, "Compliance Survey Report," dated March 26, 2003, at pp. 4.  In other words, this survey showed that, although the Veteran had been paid for 15 credit hours as a full-time student at RMTU for the first semester of 2002-2003, RMTU records showed that he only had taken 6 credit hours with 1 course incomplete and 2 courses without grades.  This survey also showed at page 8 that the Veteran still had "no completed grades for 1st semester 2002-2003."  Id., at pp. 8.  The Campus Registrar Clerk stated that "teachers have yet to submit the final grades.  They are given one year to submit the same...But this policy is not easily complied with and final grades are released normally within a year.  In the case of incomplete subjects, the students are allowed one year to fulfill the requirements."  Id.

The ECS then detailed interviews that he had conducted as part of the March 2003 compliance survey with faculty members and other students at RMTU.  He discussed how these interviews raised serious doubts about Veteran students' attendance at RMTU classes and that it appeared that the Veterans used their VA education benefits to pay for extracurricular activities and otherwise support RMTU financially.  A faculty member admitted to the ECS during her interview that she did not, in fact, spend "regular class hours with" the Veteran students enrolled in her class.  "She said that in lieu of a roll call, [a] VA student...submits to her a class attendance sheet signed by the other Veteran students in her class."  Id., at pp. 11.  Another faculty member stated that Veteran students in his classes "have their own attendance sheet which is submitted to him regularly."  This faculty member could not recall the full names of any Veteran students in his classes.  "He then admitted that the VA students are providing the finances needed in sustaining some of their school projects.  They are a big help to non-VA students who cannot afford" RMTU.  Id., at pp. 11-12.  The ECS then stated:

[The faculty member's] other replies sounded incredible.  On why he allows such set-up with the VA students, he simply said that his classroom lacks ample space and some VA students were just listening to him outside the corridor.  Asked whether they are also given testing, he said he sometimes exempt[s] them from quizzes because he lacks enough chairs in his classroom.  Because of this, he gives the tests like the midterm and final exams at [an outdoor area of the school known as] Vet-Park for the VA students to answer.

Id., at pp. 12.  The ECS again noted that several students listed their home addresses as a post office box while their actual residences were "quite far" from RMTU's campuses.  The ECS then noted that "not one VA student was found to have a dropped subject or a failed grade in any of his or her subjects.  This is quite a feat for a state university."  Id., at pp. 12-13.  He next noted that some VA students "commonly missed out on the other subjects in the curriculum" they signed up to take or took courses outside the prescribed curriculum.  Id.

In a Memorandum dated on February 24, 2003, the Resident Agent in Charge, San Francisco Resident Agency, VA OIG, Criminal Investigations Division ("OIG Resident Agent"), informed the Muskogee Education Center that all 60 Veterans enrolled at RMTU, including the Veteran in this appeal, had committed fraud against VA because all of these Veterans had received VA education benefits as full-time students but had not attended classes at RMTU.  The OIG Resident Agent stated:

My review is based on an extensive review of documentation detailing the interviews conducted by the Manila VARO, correspondence sent in by the Veterans, a review of files at Muskogee [Education Center], and interviews of various VA officials and other individuals.  My review is also based upon my fourteen years of experience as a Special Agent with the VA [OIG], seven of which have been spent as a Resident Agent in Charge.  In addition, I have extensive training in conducting fraud investigations.  I have also worked extensively in the Philippines on VA related investigations.  Based on this review, it is my opinion that fraud was committed by these Veterans against the VA.

See Memorandum dated February 24, 2003, at pp. 1 (emphasis added).  The OIG Resident Agent noted that the ECS had reviewed documentation at RMTU of "all 60 Veterans students.  Discrepancies were found in all 60 records."  Id., at pp. 2 (emphasis added).  The OIG Resident Agent then noted that, based on the fraud uncovered by RO personnel, overpayments were created for all 60 Veteran students at RMTU and VA's approval of RMTU as an educational institution had been revoked.  The OIG Resident Agent stated:

The essence of the scheme was that Veteran students were listed as enrolled at RMTU, as full time students, solely to collect the VA benefits.  They never really attended classes.  The Veterans would meet once a week at a location on campus...At that time they would circulate attendance sheets for the various classes they were enrolled in and sign them.  

Id.  A designated Veteran student then would take the signed attendance sheets to the professors for these classes.  Although the professors gave the Veteran students mid-term and final exams, "these exams would be given to the [designated Veteran student] leader, taken back to the [areas where the Veterans congregated on campus, known as] Veterans' Park or Veterans' Kiosk, and answered collectively based on the 'honor system.'  All Veterans received passing grades.  The school would benefit from the Veterans because they would pay for various expenses, usually collectively."  Id.

The OIG Resident Agent stated that all of the Veteran students were enrolled in the same degree programs at RMTU.  The OIG Resident Agent then discussed the evidence of the Veterans' guilt in participating in this fraudulent scheme in detail, noting that interviews conducted by Manila RO personnel with 13 professors and an academic dean at RMTU all "indicated that Veterans never attended class."  This information was buttressed by other interviews with 7 non-Veteran students and 1 Veteran student "not involved in this scheme," in which all of these RMTU students "indicated that the Veterans did not attend classes."  Id., at pp. 3.  The OIG Resident Agent also noted that Veteran students at RMTU "began attending classes regularly after the onset of the investigation by the Manila VARO Field Section personnel."  Id.

In the currently appealed administrative decision dated on August 13, 2003, the Veteran was notified by VA that an overpayment of VA education benefits in the amount of $13,080.80 had been created because, although he had been certified and paid for the period June 17, 2002, through May 31, 2003, records indicated that he had not attended classes.  The Veteran also was advised of his right to apply for a waiver of overpayment and described the procedures for requesting waiver.  

In a statement attached to the Veteran's notice of disagreement, which was dated on August 28, 2003, and date-stamped as received by the RO on August 29, 2003, the Vice-Chancellor and Campus Director for Instruction at RMTU stated in a "Certification" that the Veteran regularly attended classes during the 2002-2003 school year and passed all of his subjects.  Attached to this statement was an "Official Transcript Of Record" indicating that, contrary to the statements provided in the "Certification," the Veteran had 1 incomplete course and received zero credits for another course taken during this time period.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran a waiver of recovery of the overpayment of VA education benefits under chapter 30 in the amount of $13,080.80.  The Veteran, through his attorney's multiple lengthy submissions to VA, essentially asserts that this educational debt is not valid because he was, in fact, attending classes regularly at Ramon Magsaysay Technological University (RMTU) during 2002-2003, the period of time for which recovery of overpayment is being sought by VA's Muskogee Education Center in this appeal.  The evidence clearly shows that, in fact, the Veteran was a named participant in a massive fraud against VA committed by all 60 Veteran students enrolled at RMTU during 2002-2003 and he did not regularly attend classes at this facility during this time period.  Because the record evidence indicates that the Veteran was paid $13,080.80 in VA education benefits under chapter 30 for the period of time from June 17, 2002, through May 31, 2003, and because he was a named participant in a fraud against VA involving payment of education benefits to Veteran students at RMTU during this time period, the Board concludes that the educational debt was validly created.  See Schaper, 1 Vet. App. at 430; see also 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962.

The Veteran also is not entitled to a waiver of recovery of the overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 because of his participation in a fraudulent scheme involving payment of education benefits to all 60 Veteran students enrolled at RMTU during 2002-2003.  The Court noted in its April 2014 memorandum decision that the Board had erred in its December 2009 decision denying the Veteran's request for waiver recovery of the overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 because there was insufficient evidence of the Veteran's specific participation in the fraud against VA uncovered at RMTU.  The Board wishes to correct this apparent error identified by the Court in April 2014 and identify with specificity the Veteran's clear involvement in the fraudulent scheme involving payment of education benefits at RMTU that was uncovered by VA education specialists from the Manila RO in 2003.  The Board also wishes to disabuse the Veteran's attorney of his apparent misapprehension that the Veteran was not mentioned by name in the extensive investigations conducted by the Manila RO in 2003 in to the fraudulent scheme involving payment of education benefits at RMTU and, therefore, is entitled to waiver of recovery of overpayment of his educational debt.  

The evidence obtained by VA education specialists from the Manila RO in 2003 is overwhelming that the Veteran himself participated in the fraudulent scheme involving payment of education benefits at RMTU.  The Veteran is identified by his last name in the March 2003 compliance survey prepared by VA educational officials at the Manila RO along with a note that, although he was paid as a full-time student taking 15 credit hours at RMTU in 2002-2003, RMTU's own records indicated that, in fact, he only had taken 6 credit hours with 1 course marked incomplete and 2 courses without grades in 2002-2003.  The OIG Resident Agent noted in his memorandum that there were discrepancies found in the records of "all" 60 Veteran students, including the Veteran in this appeal, enrolled at RMTU during 2002-2003.  

The Veteran's attorney has asserted strenuously that, because the Veteran is not named specifically in the compliance survey prepared by VA education officials at the Manila RO or in the OIG memorandum, he could not be considered a participant in the fraudulent scheme involving payment of education benefits at RMTU that was uncovered in 2003.  This repeated assertion is wrong because the Veteran clearly is mentioned by name in the March 2003 compliance survey.  To the extent that the OIG memorandum does not name the Veteran specifically as a participant in the fraudulent scheme involving payment of education benefits at RMTU that was uncovered in 2003, the fact remains that the OIG Resident Agent clearly stated in the memorandum that "all" 60 Veteran students, including the Veteran in this appeal, who were enrolled at RMTU during 2002-2003 participated in this fraudulent scheme.  The Board notes in this regard that "all" is defined variously as "the whole number amount, or quantity of...every...each and every one."  See WEBSTER'S II NEW RIVERSIDE UNIVERSITY DICTIONARY 93 (1994).  Thus, the Board finds that the attorney's argument on this issue is without merit.

To the extent that the Veteran submitted evidence that he obtained from RMTU concerning his alleged attendance at courses he was enrolled in at this facility in 2002-2003, the Board concludes that this evidence is not probative as to the issue of whether he participated in the fraudulent scheme involving the payment of education benefits at RMTU.  The Board notes in this regard that the evidence submitted by the Veteran in August 2003 is internally contradictory.  For example, although the Vice-Chancellor and Campus Director for Instruction at RMTU stated in a "Certification" submitted by the Veteran in August 2003 that the Veteran regularly attended classes during the 2002-2003 school year and passed all of his subjects, an "Official Transcript Of Record" from RMTU attached to this certification indicated that, contrary to the statements provided in the "Certification," the Veteran had 1 incomplete course and received zero credits for another course taken during the 2002-2003 school year.  Neither the Veteran nor his attorney has explained this contradiction in the evidence submitted in August 2003.  It is not clear whether the person identified on the "Certification" submitted by the Veteran in August 2003 as the Vice-Chancellor and Campus Director for Instruction at RMTU was, in fact, an employee of this facility.  This person is not identified as a school official in either the compliance surveys completed by VA education officials at the Manila RO or in other record evidence.  The "Certification" submitted by the Veteran in August 2003 also is entitled to little probative value as the signature of the school official on this document has not been authenticated as provided for in VA regulations.  See also 38 C.F.R. § 3.202 (2014).  Having reviewed the record evidence, the Board finds it reasonable to conclude that the Veteran did not regularly attend classes at RMTU during 2002-2003 because his academic transcript indicated that at least 1 of his courses was incomplete and he received zero credit for another course he was enrolled in during 2002-2003.  The Board also finds it reasonable to conclude that the Veteran did not regularly attend classes at RMTU during 2002-2003 because of the overwhelming evidence - interviews with RMTU faculty and students, discrepancies noted in RMTU's own records regarding the attendance of all 60 Veteran students who were enrolled at this facility in 2002-2003, and the exhaustive investigation conducted by the Manila RO in to the fraudulent scheme - that he was paid VA education benefits for classes he did not attend regularly.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

The Veteran's attorney asserted in his October 2014 submission to the Board that the March 2003 compliance survey was not conducted as part of routine business of the Manila RO and instead was an attempt to extort a bribe from RMTU officials.  He also asserted in October 2014 that, because a bribe was not paid by RMTU officials to the VA employees in charge of auditing its compliance with VA education regulations, these VA employees then retaliated against RMTU by conducting a compliance survey which found that RMTU was not in compliance with VA education regulations.  The argument that the March 2013 compliance survey was in retaliation for failure to pay a bribe to VA employees is perplexing at best and also bizarre to the extent that it presumes incorrectly that VA employees at the Manila RO sought a bribe from RMTU officials in order to receive a "clean" compliance survey (i.e., one without evidence of fraud).  With respect to the assertion that the March 2003 compliance survey of RMTU was not conducted in accordance with routine VA procedure, the Board notes that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Neither the Veteran nor his attorney has presented any evidence, as opposed to lay assertions, that the March 2003 compliance survey of RMTU was not conducted as part of regular operations of VA education services at the Manila RO.  It appears instead that the March 2003 compliance survey was prompted by irregularities uncovered as part of a routine compliance survey initially conducted in October 2002.  All of the irregularities uncovered by RO employees in October 2002 and in March 2003 were based on RMTU's own records or lack thereof and not animated by any desire to extort a bribe from RMTU officials in order for RMTU to obtain a "clean" compliance survey.  Thus, any argument as to the alleged irregularity or retaliatory nature of the March 2003 compliance survey of RMTU is without merit.  The Board also will not repeat the conclusions of the OIG in a December 2004 letter to the Muskogee Education Center (a copy of which was provided to the Veteran's attorney) in which OIG determined that there was no substantive evidence (again other than lay assertions made by the Veteran and his attorney) that a bribe was sought by any employee of the Manila RO as part of the March 2003 compliance survey of RMTU.

The Veteran's attorney next asserted in his October 2014 submission to the Board that the OIG memorandum of record cannot be used as evidence in denying the Veteran's request for waiver of overpayment as it constituted a "post-hoc" rationalization of the prior compliance survey completed in March 2003 by VA education specialists at the Manila RO.  This argument is perplexing.  Although the Board acknowledges that the memorandum likely could not have been dated on February 24, 2003, since the OIG Resident Agent discussed evidence in the memorandum which was dated after that date, any error in dating the memorandum is, at best, typographical.  What is clear from a review of the record is that the OIG Resident Agent prepared his memorandum prior to the currently appealed administrative decision issued in August 2003.  This memorandum also is not a "rationalization" of the prior compliance survey.  It is instead a clear recitation of the facts supporting the OIG Resident Agent's finding that all 60 of the Veteran students enrolled at RMTU in 2002-2003, including the Veteran in this appeal, committed fraud in receiving education benefits under chapter 30 while not actually attending classes regularly.

In summary, the Board finds that the Veteran's participation in a fraudulent scheme involving payment of VA education benefits under chapter 30 during the period of time from June 17, 2002, through May 31, 2003, precludes granting a waiver of recovery of overpayment.  See 38 U.S.C.A. § 5302(c).


ORDER

Entitlement to waiver of recovery of overpayment of VA education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $13,080.80 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


